Patterson, J.
This is an appeal from the Chancery Court of Hinds County, Mississippi, wherein a mandatory injunction was directed to be issued against the City of Jackson requiring said City to properly drain the lands here in question. The court further awarded the complainants the sum of $100 for the injuries resulting to their land from this inadequate drainage.
 Since the trial of this cause in the lower court the conditions of the injunction have been met. Therefore, this question is moot. The remaining question for the Court to determine is whether damages should have been awarded the complainants in the court below. After a review of the record, this Court cannot say the chancellor was manifestly wrong in his findings of fact as it was supported by evidence, therefore, we find no reversible error. This rule is so well established in our jurisprudence that no citation of authority is necessary. These facts warrant an award of damages even though they be nominal.
Affirmed.
Kyle, P. J., and Gillespie, McElroy and Bracly, JJ., concur.